EXHIBIT B

Case 3:18-cv-00012 Document 54-4 Filed 02/15/19 Page 1 of 19 PagelD #: 690
Jackson, Davone
Jackson v. Realpage, Inc.

 

IN UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF TENNESSEE
NASHVILLE DIVISION

DAVONE JACKSON,
Plaintiff,
No. 3:18-cv-00012

Vv.

REALPAGE, INC. d/b/a
Leasing Desk,

Defendant.

eer eee ee ee eee ee

 

Videotaped Deposition of:

DAVONE JACKSON

Taken on behalf of the Defendant

December 3, 2018

 

 

 

Jilio-Ryan Court Reporters
ph. 714.424.9902 info@jilioryan.com

Case 3:18-cv-00012 Document 54-4 Filed 02/15/19 Page 2 of 19 PagelD #: 691
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Jackson, Davone
Jackson v. Realpage, Inc.

 

 

A Nikki is my spouse.

Q Could you please spell Nikki's full name for
the record?

A N-I-K-K-I Peters, P-E-T-E-R-S.

Q You mentioned that she's your spouse. How
long have you been married to Ms. Peters?

A Not married. We've been together since 2005.

Q And so you mentioned when you moved into the
Knights Inn it was yourself, Ms. Peters, and your
daughter?

A Yes, sir.

Q And could you please state your daughter's
name?

A Nyonnia Jackson. N-Y-O-N-N-I-A Jackson,
J-A-C-K-S-O-N.

Q And how old Nyonnia?
Now she's ll.

So that would make her born in 2007?

> OO Pp

Yes.

Q And after you moved out of the Knights Inn or
rather why did you move out of the Knights Inn and
into your aunt's house?

A I didn't have the funds to continue to stay
there.

Q And when you moved into your aunt's residence

 

 

15

Jilio-Ryan Court Reporters
ph. 714.424.9902 info@jilioryan.com

Case 3:18-cv-00012 Document 54-4 Filed 02/15/19 Page 3 of 19 PagelD #: 692
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Jackson, Davone
Jackson v. Realpage, Inc.

 

 

And what's your older daughter's name?

ShaDazhia Jackson.

Oo Yr vO

Could you please spell that for the record?

A S-H-A, capital D, A-Z-H-I-A Jackson,
J-A-C-K-S-O-N.

Q And, Mr. Jackson, have you ever previously
been named as a plaintiff or a defendant in a civil
lawsuit?

A Not to my recollection.

Q Have you ever filed or brought any other

lawsuits to your knowledge?

A No.

Q Have you ever been arrested?

A Yes.

Q Can you please tell me when you were
arrested?

MR. BASKERVILLE: Let me object to that
line. I'm going to let him answer. Go ahead.

A Could you repeat the question?

BY MR. YEE:
Q Could you please tell me when you've been
arrested?

A The last time to my recollection was 2016.
Q And what was that for?

A Simple possession.

 

 

19

Jilio-Ryan Court Reporters
ph. 714.424.9902 info@jilioryan.com

Case 3:18-cv-00012 Document 54-4 Filed 02/15/19 Page 4 of 19 PagelD #: 693
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Jackson, Davone
Jackson v. Realpage, Inc.

 

 

is about?

A No.

Q Okay. Can you tell me when did you first
apply for an apartment at Midtown Estates?

A To my recollection I'll say in 2014.

Q And in 2014 can you describe for me what kind
of apartment you were applying for?

A Midtown Estates is a low-income apartment.

Q Okay. And were you applying for a one
bedroom, two bedroom, three bedroom?

A Two bedroom.

Q You were applying for a two bedroom. And was
it your intent to move into an apartment there with
Ms. Peters and Nyonnia?

A Yes.

Q Do you know how long the wait list was when
you first applied to Midtown Estates?

A They told me four years.

Q And at any period of time did you ever alter
your application to Midtown Estates to apply fora
different type of apartment?

A Yes.

QO And when was that?

A That was 2015 that I can recall.

Q

And what did you modify your application to

 

 

30

Jilio-Ryan Court Reporters
ph. 714.424.9902 info@jilioryan.com

Case 3:18-cv-00012 Document 54-4 Filed 02/15/19 Page 5 of 19 PagelID #: 694
10

11

12

13

14

in

16

17

18

19

20

21

22

23

24

25

Jackson, Davone
Jackson v. Realpage, Inc.

 

 

Midtown Estates or were there other people?

A Well, her daughter worked there too.

Q Do you recall her daughter's name?

A Not at the time, no.

Q Okay. So when Carol gave you a call, what
did she say to you?

A She called me in the office to look over the
paperwork.

Q What paperwork did she have you review?

A The application. And she gave me a credit
report, a background credit report.

Q Okay. And to the best of your recollection

when was this again?

A In 2017.

Q 2017?

A Yes. ‘16. Sorry about that.

Q 2016. And this was -- do you remember what

month again?

A I want to say June, July.

Q Okay. And can you tell us what happened
after she had you review these documents?

A I wasn't approved for the apartment.

Q Okay. Did you submit a new application at
that time?

A No.

 

 

32

Jilio-Ryan Court Reporters
ph. 714.424.9902 info@jilioryan.com

Case 3:18-cv-00012 Document 54-4 Filed 02/15/19 Page 6 of 19 PagelD #: 695
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Jackson, Davone
Jackson v. Realpage, Inc.

 

 

Q Okay. And she said that you weren't approved
for the apartment?

A Yes.

Q And what exactly did she say or did she
provide you any reason as to why you weren't
approved?

A She said it was things on my record that
wouldn't let me get it. And then when she showed me
the report, it showed me, like, different charges
that wasn't me.

Q Okay. Did she provide you any writings or
any letters to that effect?

A She gave me the report.

Q Did she give you anything else besides the
report?

A No, not to my recollection.

Q Okay. And once you received a copy of the
report and reviewed it with her, did you take any
action to appeal the decision?

A Right there we were looking over the
paperwork, I told her it wasn't me that was on
there. It had three other people on there.

Q Okay. And what did Carol say?

A That she would look into it.

Q Do you know if she took any steps to look

 

 

33

Jilio-Ryan Court Reporters
ph. 714.424.9902 info@jilioryan.com

Case 3:18-cv-00012 Document 54-4 Filed 02/15/19 Page 7 of 19 PagelD #: 696
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Jackson, Davone
Jackson v. Realpage, Inc.

 

 

A Repeat the question.
BY MR. YEE:

Q Sure. Can you please describe for me as best
you can the substance of your phone calls with
Ms. Minks?

A Asking did I get the apartment or if anything
changed for me getting in to the apartment.

Q Okay. And so if we can kind of start at some
of the early telephone conversations. Did you have
any conversations about -- well, strike that. We'll
move on. I'11 come back to that a little bit later.

I believe, if I recall correctly, you
mentioned that you first applied to Midtown, the
Midtown apartment complex sometime in or about 2014
or '15?

A Yes.

Q What year was that?

A To my recollection I will say '14.

Q Okay. And at that time in 2014 you were
living at the Knights Inn; is that correct?

A In 2014, yes.

Q Okay. And was there a reason that you -- or
how did you hear about Midtown apartment complex?

A It was low-income apartment. I was looking

for a low-income at the time and that was one of the

 

 

39

Jilio-Ryan Court Reporters
ph. 714.424.9902 info@jilioryan.com

Case 3:18-cv-00012 Document 54-4 Filed 02/15/19 Page 8 of 19 PagelD #: 697
10

11

12

13

14

15

16

iy

18

19

20

21

22

23

24

25

Jackson, Davone
Jackson v. Realpage, Inc.

 

 

suggestions.

Q Okay. Suggestions from?

A People who let me know about low-income
apartments.

Q Okay. And who were these people that you
were reaching out to?

A Nikki, friends who was just letting me know
that was a good apartment to move in.

Q Okay. Did you apply to any other apartments
for low-income housing?

A Yes.
Which ones did you apply to?
Ripley Housing Authority.
Could you please spell that?
R-I-P-L-E-Y.
Any others?

Not to my recollection.

0 Fr oO Fr DO YF VO

And Ripley Housing Authority, can you please
tell me what happened with your application to that
housing authority?

A I was denied.
Do you know why you were denied?
Statutory rape and heroin charge.

I'm sorry. Could you say that again?

PO YP wo

Statutory rape and heroin charge.

 

 

40

Jilio-Ryan Court Reporters
ph. 714.424.9902 info@jilioryan.com

Case 3:18-cv-00012 Document 54-4 Filed 02/15/19 Page 9 of 19 PagelD #: 698
Jackson, Davone
Jackson v. Realpage, Inc.

 

1 A When she put me on the application.
2 Q Oh, okay. I see. And then did she reapply
3 without putting you on the application?
4 A No.
5 Q Is there a reason why?
6 A Not to my recollection.
7 Q Okay. And so subsequently you applied by
8 yourself?
9 A Yes.
10 Q Is there a reason why you didn't put
11 Ms. Peters on the application?
12 A No, sir.
13 Q At the time that you applied, did you intend
14 for Ms. Peters to live with you?
15 A Yes.
16 Q Okay. Is Ms. Peters currently on the lease
il with you?
18 A No.
19 Q But Ms. Peters is currently residing with
20 you?
21 A Yes.
22 Q And she's lived with you the whole time while
23 you've been at Midtown Estates?
24 A To my recollection, yes.
25 Q Okay. Can you tell me who is currently on

 

 

 

Jilio-Ryan Court Reporters
ph. 714.424.9902 info@jilioryan.com
Case 3:18-cv-00012 Document 54-4 Filed 02/15/19 Page 10 of 19 PagelD #: 699

57
10

11

12

13

14

15

16

I

18

19

20

21

22

23

24

25

Jackson, Davone
Jackson v. Realpage, Inc.

 

 

that first page. Let me know if there's any
information on there that you believe is inaccurate.

A (Witness reading document.) None of it is
inaccurate that I can -- no.

Q Okay. Can you please turn to the next page
which is labeled Jackson 017?

A (Witness complies.)

Q If you can do the same thing. Take a moment,
review it, and then let me know if there's any
information on that page which you believe is
inaccurate.

A (Witness reading document.) None.

Q Okay. Let's turn to the next page labeled
Jackson 018. And, again, I'm going to ask you to do
the same thing. Please take a moment, review it,
and let me know if there's any information on that
page is inaccurate.

A Yes.

Q Okay. And what information is inaccurate?

A On offender's information, No. 1, they have
James Jackson. On No. 2 they have James Jackson.
And No. 4 they have Eric D. Jackson which is not me.

Q So to clarify, under the section at the
bottom of the page labeled offender information

you've identified line items 1, 2, and 4 as

 

 

70

Jilio-Ryan Court Reporters
ph. 714.424.9902 info@jilioryan.com

Case 3:18-cv-00012 Document 54-4 Filed 02/15/19 Page 11 of 19 PagelD #: 700
Jackson, Davone
Jackson v. Realpage, Inc.

 

1 inaccurate?

2 A Yes, Sir.

3 Q Okay. And what about them is inaccurate?

4 A It's not me.

5 Q Okay.

6 A It's my last name, but that's not me.

7 Q Okay. Anything else on this page that you

8 believe is inaccurate?

9 A The dates they have, that is not me.

10 December 31st, the height.

11 Q So it's fair to say everything on those three
12 lines 1, 2, and 4 under offender information you

13 believe is inaccurate?

14 A Yes, Sir.

15 Q Okay. Anything else on that page?

16 A No, six.

17 Q Can you turn to the next page, please, which
18 is labeled Jackson 019?

19 A (Witness complies.)
20 Q And I'm going to ask you to do the same thing
21 once again. If you can take a moment and review the
22 page and then let me know if there's anything that
23 you believe is inaccurate on this page.
24 A The whole page.
25 Q The whole page?

 

 

 

71

Jilio-Ryan Court Reporters
ph. 714.424.9902 info@jilioryan.com

Case 3:18-cv-00012 Document 54-4 Filed 02/15/19 Page 12 of 19 PagelD #: 701
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Jackson, Davone
Jackson v. Realpage, Inc.

 

 

Offender Registry. I ain't never seen.

Q Okay. So you're referring to the source and
vendor information section?

A Yes, sir.

Q Okay. Aside from the vendors that are
identified under the source and vendor information
section, is there anything else that you believe is
inaccurate on this page?

A No, sir.

Q Okay. Mr. Jackson, do you ever record any of
the conversations you had with anybody over at
Midtown?

A No, sir.

Q Okay. And, again, when you were initially
told that you had been denied housing, you heard
that from Ms. Minks, correct?

Yes, sir.
And you only heard that verbally?
Yes, sir.

There was nothing else in writing?

PrP oO PY OO Pp

No, sir.

Q Okay. And you mentioned that she provided
you some reason as to why you were denied?

A Yes.

Q And what did she say again?

 

 

74

Jilio-Ryan Court Reporters
ph. 714.424.9902 info@jilioryan.com

Case 3:18-cv-00012 Document 54-4 Filed 02/15/19 Page 13 of 19 PagelD #: 702
10

11

12

13

14

15

16

ne

18

19

20

21

22

23

24

25

Jackson, Davone
Jackson v. Realpage, Inc.

 

 

A The conviction on the report.

Q Okay. Did she identify a specific
conviction?

A The drug charge and the child sexual charge.

Q Which drug charge did she refer to?

A The heroin.

Q Okay. And then the sexual assault charge you
said?

A Yes.

Q Okay. And she mentioned this as you were

reviewing the report with her?

A Yes.

Q Where were you reviewing this report?
A In the office of Midtown Estate.

Q Did Ms. Minks have her own office?

A It was the main office.

Q The main office. Okay. And so when you were
-- was anybody else present at this meeting?

A No.

Q Was anybody else in the office during this
meeting?

A Not that I can recall.

Q So was there anybody who could hear of the --
of what you guys were discussing during this

meeting?

 

 

75

Jilio-Ryan Court Reporters
ph. 714.424.9902 info@jilioryan.com

Case 3:18-cv-00012 Document 54-4 Filed 02/15/19 Page 14 of 19 PagelD #: 703
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Jackson, Davone
Jackson v. Realpage, Inc.

 

 

Q Okay. So when was that?

A Within the two or three weeks of moving in.

Q Okay. Between the time that you met with
Ms. Minks and told her that it wasn't you and she
said that after looking at the pictures she knew it
wasn't you, you had maybe two phone calls with her
asking for follow-up and then she gave you a call
back about three weeks before you moved in and let
you know that you had gotten the apartment?

A Yes, sir.

Q Okay. I apologize for the brief break. I'm
going through my notes. Mr. Jackson, do you recall
at any point ever receiving an email from RealPage?

A No, Sir.

Q Did anybody else from RealPage contact you?

A No, sir.

Q Since moving into Midtown, have you had any
issues with maintaining your lease at Midtown
because of the background report?

A Maintaining, no.

Q So after you moved in, you haven't had any
trouble because of this background report?

A No.

Q Mr. Jackson, what is your understanding of

what RealPage does?

 

 

91

Jilio-Ryan Court Reporters
ph. 714.424.9902 info@jilioryan.com

Case 3:18-cv-00012 Document 54-4 Filed 02/15/19 Page 15 of 19 PagelD #: 704
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Jackson, Davone
Jackson v. Realpage, Inc.

 

 

A Yes, my lawyer.

Q Your lawyer at Legal Aid?

A Yes.

Q Okay. And do you know what the purpose of
this letter was?

A A dispute for the background check.

Q So you believe that this is related toa
dispute pertaining to your background check report?

A Yes.

Q So what part of this letter did you help
prepare?

A My name and birthdate and the last four
digits of my social and the address.

Q Anything else?

A My signature. Electric bill.

(Court reporter asks for clarification.)

A The electric bill.
BY MR. YEE:

Q Okay. Do you know why this letter was sent
out by Legal Aid?

A Hopefully to get a correct answer.

Do you see the date of this letter?

Q

A February 8th.
Q 2017, correct?
A

Yes.

 

 

101

Jilio-Ryan Court Reporters
ph. 714.424.9902 info@jilioryan.com

Case 3:18-cv-00012 Document 54-4 Filed 02/15/19 Page 16 of 19 PagelD #: 705
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Jackson, Davone
Jackson v. Realpage, Inc.

 

 

Q You'd already moved into the property at that
point, correct?

A Yes.

Q So what answer do you believe Legal Aid was
attempting to get, if you have any knowledge?

A Hopefully -- to my knowledge, hopefully it
was something from RealPage to get the accurate
information.

Q And what accurate -- or excuse me. What
information were you looking for?

A The correct information, like, that was
talking about me.

Q Okay. And what did you want to have been --
what did you want done with this correct
information?

A To get approved for the apartment. Well, I
was already in an apartment. I was just hoping to
clear my name.

Q Okay. Do you have any understanding that
when you were approved for the property that your
name had already been cleared?

A No.

Q No. So what is your understanding of why you
were ultimately approved to move into the apartment?

A I figured because it was a mistake made, that

 

 

102

Jilio-Ryan Court Reporters
ph. 714.424.9902 info@jilioryan.com

Case 3:18-cv-00012 Document 54-4 Filed 02/15/19 Page 17 of 19 PagelD #: 706
10

11

12

13

14

15

16

a;

18

19

20

21

22

23

24

25

Jackson, Davone
Jackson v. Realpage, Inc.

 

 

they looked at it and was, like, okay you can move
in, to my knowledge.

Q Okay. So you didn't have an understanding
that the information had already been cleared up
with the property?

A Correct.

Q To clarify, when you moved in in February of
2017, you didn't believe that the information had
already been cleared up with the property?

A She didn't say nothing else further. She was
just telling me I can get an apartment.

Q Okay. Can you please turn to the next page,
Bates-labeled Jackson 024.

A (Witness complies.)

Do you know who completed this, Mr. Jackson?
I will say my lawyer.

Q
A
Q Is that your handwriting?
A No.

Q

Is that the correct spelling of your full

name?
A Yes.
Q Is that your correct address?
A Yes.
Q Is that your correct phone number?
A At the time, yes.

 

 

103

Jilio-Ryan Court Reporters
ph. 714.424.9902 info@jilioryan.com

Case 3:18-cv-00012 Document 54-4 Filed 02/15/19 Page 18 of 19 PagelD #: 707
10

11

12

13

14

15

16

ue

18

19

20

21

22

23

24

25

Jackson, Davone
Jackson v. Realpage, Inc.

 

 

if we count backwards. You currently live in
Midtown, correct?

A Correct.

Q And you've lived there since February of
2017?

A Correct.

Q And prior to that period of time, you said
that you lived in the Jackson Hotel for about a
year, correct?

A Correct.

Q Okay. At any time -- and so that would have
put us in 2016 you lived at the Jackson Hotel?

A Yes.

Q Okay. And you lived there for about a year?

A I'd say about a year. _

Q Okay. Continuously throughout the whole

year?
A No.
Q Okay. When did you move out?
A Of Jackson?
Q Yes.
A The first time I moved out is when I moved in

with my auntie for two months. And then I moved
back in after the dispute with my auntie.

Q Okay. So to clarify, because I must have had

 

 

122

Jilio-Ryan Court Reporters
ph. 714.424.9902 info@jilioryan.com

Case 3:18-cv-00012 Document 54-4 Filed 02/15/19 Page 19 of 19 PagelD #: 708
